In an action for separation, plaintiff appeals from an order granting defendant’s motion to vacate a separation decree entered October 27, 1948, on defendant’s default in appearing at the hearing before the Official Referee. Order modified on the law and the facts by striking therefrom the provision granting defendant ten days to answer. As so modified, the order is affirmed, without costs. There is no necessity for giving defendant an opportunity to answer. It appears that he served his verified answer on1 June 11, 1948. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.